Citation Nr: 0907541	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran had active service from November 1962 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for each of the issues listed on the title page, 
as well as for a left arm condition.  The Veteran filed a 
timely appeal with respect to all of the issues.  Thereafter, 
in a December 2004 rating decision, the RO granted service 
connection for fracture deformity of the left humerus 
(claimed as left arm condition) and granted service 
connection for fracture of the left ulna.  This is a complete 
grant of the benefits sought on appeal with respect to the 
issue of entitlement to service connection for a left arm 
condition.  Therefore, the only issues currently before the 
Board are those listed on the title page of this decision.

Although the Veteran was scheduled for Board hearing in 
September 2007, which was rescheduled for December 2007, the 
hearing was cancelled.  As the Veteran has not requested that 
the hearing be rescheduled, the request is considered 
withdrawn.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An upper back disability was not shown in service and is 
not currently shown.

2.  A left knee disability was not shown in service and is 
not currently shown.




CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
an upper back disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for establishment of service connection for 
a left knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in December 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records, and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Upper Back Disability

The Veteran's service treatment records do not show any 
complaints of or treatment for any back problems.  Although 
the service treatment records do show that the Veteran was 
involved in a jeep accident, which caused injury to his left 
arm, nothing in the records suggests that the injury involved 
his back.  The separation examination report is negative for 
complaints or findings of back problems.

The post-service medical evidence, which includes VA 
treatment records and a 
VA examination report, does not show any evidence of an upper 
back disability.  
In this regard, the VA treatment records do not show any 
complaints or findings with respect to the Veteran's back.  
Moreover, the July 2003 VA examiner stated that the Veteran 
experienced no upper back pain.  There was no abnormal 
lordosis, kyphosis, or scoliosis.  The Veteran had good 
muscle tone, no paravertebral tenderness of the axial spine 
with palpation, and no spasm of muscles.  No disability 
regarding the upper back was diagnosed.  

Thus, service connection is not warranted for an upper back 
disability because there is no medical evidence which 
establishes that the Veteran suffers from a current upper 
back disability.  In the absence a current disability, 
service connection cannot be established.  

II.  Left Knee Disability

The Veteran claims that he is entitled to service connection 
for a left knee disability because it was incurred in 
service, to include as a result of a jeep accident.

The Veteran's service treatment records are entirely negative 
for complaints of or findings related to his left knee.  The 
separation examination is also negative for left knee 
problems.  

None of the post-service VA treatment records reveals any 
complaints of or findings related to the Veteran's left knee.  
The July 2003 VA examination report notes the Veteran 
reported left knee spasms at night.  The Veteran reported no 
history of major trauma to the left knee while he was in the 
military.  Examination revealed no scarring or hypertrophy of 
the knee joint.  Range of motion and muscle strength were 
full and complete.  There was no drawer sign, the patella was 
stable, and there was no crepitus with range of motion.  
Varus/valgus compression of the knee elicited no pain.  The 
assessment was left knee pain.  

Pain alone without an underlying disorder is not a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the 
Veteran does not currently suffer from a left knee 
disability, service connection is not warranted.
 
In reaching the conclusions above with respect to both 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

After review of the evidence, the Board finds that additional 
development is necessary before a decision can be made on the 
issue of entitlement to service connection for a low back 
disability.  Specifically, the July 2003 VA examination 
report notes that X-ray studies showed minimal degenerative 
changes in the lumbar spine.  The assessment was low back 
pain "not [service connected] but may be related to the jeep 
accident."  The Veteran's service treatment records do not 
show any evidence of low back problems in service, including 
as a result of the documented jeep accident.  However, he now 
has X-ray evidence of minimal degenerative joint disease of 
the low back.  Moreover, the VA examiner, although stating it 
was not service connected, indicated that it "may be related 
to the jeep accident."  Thus, a current VA examination is 
necessary to clarify the contradictory statement and to 
obtain an opinion as to whether any current low back 
disability is related to the jeep accident in service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant VA 
treatment records dating since March 2005 
from Northampton VA Healthcare System.

2.  Schedule the Veteran for a VA spine 
examination by a physician, to determine 
whether the Veteran suffers from a chronic 
low back disability and if so, whether such 
is related to his military service, to 
include a jeep accident which occurred 
therein.  All tests deemed necessary, 
including X-ray studies, should be 
conducted.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether any 
current back condition (to include the July 
2003 X-ray evidence of minimal degenerative 
changes), are 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
etiologically related to service, to 
include the jeep accident occurring 
therein.  The examiner should set forth the 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


